Citation Nr: 1541302	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee residual instability, status post fracture, right lateral tibial plateau.

2.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In a January 2015 decision, the Board denied entitlement to increased evaluations for the right knee residual instability, status post fracture, right lateral tibial plateau, and right knee degenerative joint disease.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an August 2015 Order, the Court granted the motion, vacated the Board's January 2015 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2015 joint motion for remand, the parties determined that the Board relied on an inadequate VA examination report.  Thus, the Board must remand this matter for compliance with the Court's August 2015 date order granting the parties' joint motion to remand (JMR).  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his right knee symptoms, and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected right knee residual instability, status post fracture, right lateral tibial plateau and right knee degenerative joint disease.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should discuss the impact of right knee disabilities on the Veteran's ability to work.

The examiner must also state the effect of pain on range of motion regularly, on repetitive use, and during flare-ups.  If feasible, the examiner should state the degree of additional range of motion loss due to pain.  The examiner should also state the effect of weightbearing on range of motion.  If any requested opinion cannot be stated without resorting to speculation, the examiner should state why that is so.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




